Exhibit 10.1

 

THE McCLATCHY COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

(Effective January 24, 2018)

 

 

ARTICLE 1
PURPOSE

 

The McClatchy Company (the “Company”) has established The McClatchy Company
Executive Supplemental Retirement Plan (the “Plan”) for the benefit of certain
executives of the Company and its Affiliates. The Plan is established effective
January 24, 2018 (the “Effective Date”). The purpose of the Plan is to provide a
means for executives to obtain additional retirement accumulation, thereby
supporting the retention of key personnel. The Company intends that the Plan
shall be treated as an unfunded plan of deferred compensation for purposes of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and as a plan for
a select group of management and highly compensated employees for purposes of
ERISA.

 

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

2.1Eligibility and Participation

 

The Committee may extend eligibility to participate in the Plan to any executive
officer or other key employee of the Company or its Affiliates by designating
such employee as a Participant in writing. Such an employee of the Company or
its Affiliates will become a participant (a “Participant”) as of the date stated
in the Committee written designation or, if none is so stated, as of the later
of (i) the date of such written designation, or (ii) the first date on which
such employee performs an hour of service as an employee of the Company or the
employing Affiliate. Prior to each calendar year commencing after the Effective
Date, the Committee shall approve the list of executive officers and/or other
key employees who will remain as active Participants under the Plan for the
upcoming calendar year.

 

2.2Company Supplemental Contribution Amount

 

For each calendar year ending after the Effective Date, except as provided in
Section 2.3, the Company will make a Company Supplemental Contribution under
this Plan to each Participant who remains employed by the Company or its
Affiliates on the last day of such calendar year or who experiences a Separation
from Service during the calendar year on account of Retirement, involuntary
termination by the Company or the employing Affiliate without Cause, death or
Disability.

 



1 

 

 

2.3Cessation of Participation in New Contributions

 

A Participant shall cease to be eligible to participate in the Plan as of the
date designated by the Committee as the date of his or her cessation of
participation (which date may not be retroactive), or, if earlier, the date on
which the Participant experiences a Separation from Service. A Participant shall
not receive any Company Supplemental Contribution for any complete calendar year
in which he or she is not, or is no longer, eligible to participate in the Plan.
Notwithstanding the preceding, a Participant who ceases to be a Participant on
account of having experienced a Separation from Service shall not receive any
Company Supplemental Contribution for the calendar year in which his or her
Separation from Service occurs and each calendar year thereafter; provided,
however, that if the Separation from Service is on account of Retirement,
involuntary termination by the Company or the employing Affiliate without Cause,
death or Disability, the Participant shall receive any Company Supplemental
Contribution for the year in which the Separation from Service occurs.

 

2.4Vesting

 

A Participant’s Account shall vest in accordance with the following schedule
based on his or her Years of Vesting Service:

 

  Years of Vesting Service Vested Percentage   Less than 5 0%   At least 5, but
less than 6 50%   At least 6, but less than 7 60%   At least 7, but less than 8
70%   At least 8, but less than 9 80%   At least 9, but less than 10 90%   10 or
more 100%

 

A Participant’s Account shall become fully and immediately vested upon a
Separation from Service on account of Retirement, involuntary termination by the
Company or the employing Affiliate without Cause, death or Disability.

 

A Participant shall forfeit any amount of his or her Account that is not vested
as of his or her Termination Date. Furthermore, notwithstanding anything to the
contrary under this Plan, a Participant shall not be entitled to any payment
with respect to any portion of his or her Account that is forfeited under this
Section 2.4.

 

 

ARTICLE 3
PAYMENT OF DEFERRED COMPENSATION

 

3.1Three-Year Installment Payments

 

Except in the event of death, a Participant’s vested Account will be distributed
in three equal annual installments to him or her commencing in January of the
calendar year following his or her Termination Date or, if later, as of the
first day of the seventh month following his or her Termination Date.

 

3.2Death

 

In the event of the death of a Participant, distribution of his or her vested
Account shall be made entirely in accordance with Article 5 of the Plan.

 



2 

 

 

3.3Unforeseen Emergency Distributions from this Plan

 

The Plan Administrator may, in its sole discretion, make distributions to a
Participant from his or her vested Account prior to the date that amounts would
otherwise become payable if the Plan Administrator determines that the
Participant has incurred an Unforeseeable Emergency. The amount of any such
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs created by the Unforeseeable Emergency, plus the amount
necessary to pay the taxes thereon.

 

ARTICLE 4
PLAN ACCOUNTS

 

4.1Accounts

 

A bookkeeping Account shall be established and maintained by the Plan
Administrator for each Participant in which shall be recorded the amounts
credited as Company Supplemental Contributions.

 

4.2Investment Performance

 

Participants’ Accounts shall be adjusted to reflect increases or decreases based
on the allocation of the Account in one Investment Index or among two or more
Investment Indices or a credited interest rate based on a published benchmark
index, as determined by the Plan Administrator in its sole discretion for all
Accounts. The Plan Administrator is authorized prospectively to replace or
otherwise modify the Investment Indices used under the Plan, and to reallocate
the Accounts prospectively into an Investment Index or among two or more
Investment Indices.

 

4.3Valuation Date

 

Each Participant’s Account shall be valued as of each December 31, and on the
last day of the month in which the Participant ceases to be an employee, at
which point credits under Section 4.2 shall be made with respect to the Account
balance remaining in the Plan as of the Valuation Date. The Plan Administrator
also may establish such other date or dates as Valuation Dates with respect to a
Participant’s Account or particular investments in the Account.

 

ARTICLE 5
dEATH Benefits

 

5.1Death Benefit

 

A Participant may designate a Beneficiary or Beneficiaries to receive payment of
his or her vested Account in the event of his or her death. Each Beneficiary
designation: (i) shall be made on a form filed in the manner prescribed by the
Plan Administrator, (ii) shall be effective when, and only if made and filed in
such manner during the Participant’s lifetime, and (iii) upon such filing, shall
automatically revoke all previous Beneficiary designations. Upon the death of a
Participant, the full amount of the Participant’s vested Account (or the
remaining amount of the vested Account in the event that installment payments
have commenced) shall be paid to the Participant’s Beneficiary in a single lump
sum.

 



3 

 

 

5.2Failure to Designate Beneficiary

 

If the payments to be made pursuant to this section are not subject to a valid
Beneficiary designation at the time of the Participant’s death (because the
designated Beneficiary predeceased the Participant or for any other reason), the
estate of the Participant shall be the Beneficiary. If a Beneficiary designated
by the Participant to receive all or any part of the Participant’s Account dies
after the Participant but before complete distribution of that portion of the
Account, and at the time of the Beneficiary’s death there is no valid
designation of a contingent Beneficiary, the estate of such Beneficiary shall be
the Beneficiary of the portion in question.

 

 

Article 6
CLAIMS PROCEDURE

 

6.1.Initial Claim

 

If a Participant believes he or she is entitled to payments under the Plan which
have not been paid or have been paid in a lesser amount, the Participant may
submit a written claim to the Plan Administrator. If the Plan Administrator
determines that the claim should be denied, written notice of the decision will
be furnished to the Participant within a reasonable period of time. This notice
will set forth in clear and precise terms the specific reasons for the denial,
specific reference to pertinent Plan provisions on which the denial is based, a
description of additional material or information necessary for the Participant
to perfect the claim, and an explanation of the Plan’s review procedure. The
written notice shall be given to the Participant within ninety (90) days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim, in which case a decision will be rendered and written
notice furnished within one hundred eighty (180) days after receipt of the
claim. A written notice of such extension of time indicating the special
circumstances and expected date of decision will be furnished to the Participant
within the initial ninety (90) day period.

 

6.2.Claims Appeal

 

The Participant may, within sixty (60) days after receiving notice denying the
claim, request a review of the decision by written application to the Committee.
The Participant may also review pertinent documents and submit issues and
comments in writing. A written decision on the appeal will be made by the
Committee not later than sixty (60) days after receipt of the appeal, unless
special circumstances require an extension of time, in which case a decision
will be rendered within a reasonable period of time, but in no event later than
one hundred twenty (120) days after receipt of the appeal. A written notice of
such extension of time will be furnished to the Participant before such
extension begins. The decision will include the specific reason(s) for the
decision and the specific reference(s) to the pertinent plan provisions on which
the decision is based. The decision will be final. A Participant’s Beneficiary
also may use the claim procedures set forth in Section 6.1 and this Section 6.2.

 



4 

 

 

Article 7
MANAGEMENT AND ADMINISTRATION

 

7.1.Administration

 

The Company shall serve as the Plan Administrator. The Plan Administrator shall
have the full power and authority to control and manage the operation and
administration of the Plan, including the authority, in its sole discretion: (i)
to promulgate and enforce such rules and regulations as deemed necessary or
appropriate for the administration of the Plan; (ii) to interpret the Plan
consistent with the terms and intent thereof; and (iii) to resolve any possible
ambiguities, inconsistencies and omissions in the Plan. All such actions shall
be in accordance with the terms and intent of the Plan.

 

The Company may designate, by written instrument acknowledged by the parties,
one or more persons to carry out its fiduciary responsibilities as Plan
Administrator. To the extent of any such delegation, the delegate shall become
the Plan Administrator responsible for the matters assigned by the Company, and
references to the Company in such capacity shall apply instead to the delegate.
Additionally, the Company may assign any of its responsibilities to specific
persons who are directors, officers, or employees of the Company, or a committee
composed of such persons, in order to execute its actions as the Plan
Administrator. Any action by the Company assigning any of its responsibilities
to specific persons who are directors, officers, or employees of the Company, or
a committee composed of such persons, shall not constitute delegation of the
Company’s responsibility as Plan Administrator, but rather shall be treated as
the manner in which the Company has determined internally to discharge such
responsibility. One such assignment is hereby made to the General Counsel, who
shall have the power on behalf of the Company to execute plan documents, trust
agreements or other contracts relating to the Plan or Plan administration.

 

The Plan Administrator may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as deemed necessary
or advisable to assist them in fulfilling responsibilities of the Plan
Administrator under the Plan. The Plan Administrator, and its delegates and
assistants shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.

 

7.2.Amendment and Termination of the Plan

 

The Company may, in its sole discretion, amend this Plan at any time or from
time to time, in whole or in part, and for any reason, by action of the
Committee. However, no amendment shall reduce the amount accrued in a
Participant’s Account as of the date of such amendment, except that the Company
may change the Investment Indices to be applied prospectively. The Company may
terminate the Plan as follows:

 

(i)Partial Termination

 

The Committee may partially terminate the Plan by instructing the Plan
Administrator not to credit additional Company Supplemental Contributions under
the Plan. If such a partial termination occurs, the Plan shall continue to
operate and be effective with respect to Company Supplemental Contributions
credited to a Participant’s Account prior to the effective date of such partial
termination.

 



5 

 

 

(ii)Complete Termination

 

The Committee may completely terminate the Plan by instructing the Plan
Administrator to terminate all existing Plan contributions. In the event of
complete termination, the Plan shall cease to operate and, to the extent
permitted by Section 409A of the Code, the Plan Administrator shall distribute
each Participant’s Account to the Participant.

 

 

Article 8
GENERAL PROVISIONS

 

8.1.Alienation of Benefits

 

No Account payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. Neither the Company nor the Plan shall in any manner be liable for
or subject to the debts or liabilities of any person entitled to payment under
the Plan.

 

8.2.Overpayments

 

If any overpayment of an Account is made under the Plan, (i) the amount of the
overpayment may be set off against further amounts payable to or on account of
the Participant until the overpayment has been recovered in full, or (ii) the
Participant shall be required to return the amount of the overpayment to the
Plan Administrator. The foregoing remedy is not intended to be exclusive.

 

 

8.3.Withholding Taxes

 

The Company and the Plan Administrator shall withhold such taxes and make such
reports to governmental authorities as they reasonably believe to be required by
law.

 

8.4.Distributions to Minors and Incompetents

 

If the Plan Administrator determines that a Participant or any Beneficiary
receiving or entitled to receive payment of an Account under the Plan is
incompetent to care for his or her affairs, and in the absence of the
appointment of a legal guardian of the property of the incompetent, payments due
under the Plan (unless prior claim thereto has been made by a duly qualified
guardian, committee or other legal representative) may be made to the spouse,
parent, brother or sister or other person, including a hospital or other
institution, deemed by the Plan Administrator to have incurred or to be liable
for expenses on behalf of such incompetent. In the absence of the appointment of
a legal guardian of the property of a minor, any minor’s share of an Account
under the Plan may be paid to such adult or adults as in the opinion of the Plan
Administrator have assumed the custody and principal support of such minor.

 



6 

 

 

The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of the Account in such situations. Benefit
payments made under the Plan in accordance with determinations of the Plan
Administrator pursuant to this Article 8 shall be a complete discharge of any
obligation arising under the Plan with respect to such benefit payments.

 

8.5.No Right to Employment

 

Nothing contained in this Plan shall be deemed to give any employee the right to
be retained in the service of the Company or to interfere with the right of the
Company to demote, discharge or discipline any employee at any time without
regard to the effect that such demotion, discharge or discipline may have upon
the employee under the Plan.

 

8.6.Unfunded Plan

 

The Plan shall be an unfunded, unsecured obligation of the Company. The Company
shall not be required to segregate any assets to provide payment of a
Participant’s Account, and the Plan shall not be construed as providing for such
segregation. Any liability of the Company with respect to the payment of a
Participant’s Account shall be based solely upon any contractual obligations
created by the Plan. Any such obligation shall not be deemed to be secured by
any pledge or other encumbrance or any property of the Company.

 

8.7.Trust Fund

 

At its discretion, the Company may establish one or more trusts for the purpose
of assisting in the payment of a Participant’s Account, provided the
establishment of such a trust is not in connection with a change in the
financial health of the Company within the meaning of Section 409A of the Code.
To the extent payments provided for under the Plan are made from any such trust,
the Company shall not have any further obligation to make such payments. The
establishment and maintenance of any such trust shall not alter the nature of a
Participant’s Account under the Plan as unfunded and unsecured.

 

 

8.8.Change in Control; Merger or Other Reorganization

 

The Company may assign its obligations under this Plan to a successor, whether
by merger, consolidation, asset sale or other business reorganization or
transaction (“Business Transaction”). The obligations also may transfer to a
successor in a Business Transaction by operation of law. The transfer of a
Participant to a successor in connection with a Business Transaction shall not
result in the Participant being treated as terminating employment or ceasing to
be an employee, if the Company assigns its obligations under this Plan to the
successor or if the obligations are assigned by operation of law. Thereafter,
this Plan shall be binding upon and shall inure to the benefit of any successor
of the Company, resulting from the Business Transaction. Alternatively, in the
case of a Business Transaction that is a Change in Control, the Company may
determine to terminate the Plan and distribute all benefits as soon as
reasonably practicable thereafter, provided the termination and distribution
comply with the requirements of Section 409A of the Code.

 



7 

 

 

8.9.Miscellaneous

 

(i)Construction

 

Unless the contrary is plainly required by the context, wherever any words are
used herein in the masculine gender, they shall be construed as though they were
also used in the female gender, and vice versa, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form, and vice versa. Furthermore, the terms of this Plan
shall be construed in accordance with Section 409A of the Code so as to avoid
the imposition of the penalty tax under Section 409A, and, in the event of any
inconsistency between the Plan and Section 409A of the Code, Section 409A shall
control.

 

(ii)Severability

 

If any provision of the Plan is held illegal or invalid for any reason, such
illegality or invalidity shall not affect the remaining parts of the Plan, and
the Plan shall be construed and enforced as if such illegal or invalid provision
had never been included in it.

 

(iii)Titles and Headings Not to Control

 

The titles to Articles and the headings of Sections in the Plan are for
convenience of reference only, and in the event of any conflict, the text of the
Plan, rather than the titles or headings, shall control.

 

(iv)Complete Statement of Plan

 

This document is a complete statement of the Plan. The Plan may be amended,
modified or terminated only in writing and then only as provided herein.

 

8.10.Governing Law

 

The Plan shall be governed by ERISA, and to the extent not preempted by ERISA,
the laws of the State of California without regard to its choice of law
provisions.

 

article 9
DEFINITIONS

 

In addition to those definitions set forth in Article 1 or otherwise in the text
of this Plan, the following terms shall have the meaning assigned below in this
Article 9:

 

9.1.         “Account” means the book entry account established under the Plan
for a Participant in which shall be reflected all Company Supplemental
Contributions and allocable returns and losses under Article 4 of the Plan.

 



8 

 

 

9.2.         “Affiliate” means any entity which is part of the same "controlled
group" as the Company, as determined under Sections 414(b) or (c) of the Code.
An entity shall be treated as an Affiliate only while a member of the controlled
group that includes the Company.

 

9.3.         “Beneficiary” means the person or persons designated by the
Participant to receive payment of the amounts provided in the Plan in the event
of his or her death. Each Beneficiary designation: (i) shall be made on a form
filed in the manner prescribed by the Plan Administrator, (ii) shall be
effective when, and only if made and filed in such manner during the
Participant's lifetime, and (iii) upon such filing, shall automatically revoke
all previous Beneficiary designations.

 

9.4.         “Board” means the Board of Directors of the Company.

 

9.5.         “Cause” means (i) a willful failure by the Participant to
substantially perform the duties of his or her position with the Company, other
than a failure resulting from the Participant’s complete or partial incapacity
due to physical or mental illness or impairment, or (ii) a willful act by the
Participant which constitutes gross misconduct and which is materially injurious
to the Company. No act, or failure to act, by the Participant shall be
considered “willful” unless committed without a reasonable belief that the act
or omission was in the Company’s best interest.

 

9.6.         “Change in Control” means the occurrence of any of the following:
(i) the sale, lease, conveyance or other disposition of all or substantially all
of the Company's assets to any "person" (as such term is used in Section 13(d)
of the Securities Exchange Act of 1934, as amended), entity or group of persons
acting in concert; (ii) any "person" or group of persons (other than any member
of the McClatchy family or any entity or group controlled by one or more members
of the McClatchy family) becoming the "beneficial owner" (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company's
then outstanding voting securities; (iii) a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its
controlling entity) at least 50% of the total voting power represented by the
voting securities of the Company or such surviving entity (or its controlling
entity) outstanding immediately after such merger or consolidation; (iv) a
contest for the election or removal of members of the Board that results in the
removal from the Board of at least 50% of the incumbent members of the Board; or
(v) the occurrence of a "Rule 13e-3 transaction" as such term is defined in Rule
13e-3 promulgated under the Securities Exchange Act of 1934, as amended, or any
similar successor rule.

 

9.7.         “Code” means the Internal Revenue Code of 1986, as amended.

 

9.8.         “Committee” means the Compensation Committee of the Board.

 

9.9.         “Company” means The McClatchy Company.

 



9 

 

 

9.10.       “Company Supplemental Contribution” means, with respect to each
calendar year, the Company contribution to a Participant’s Account equal to ten
percent (10%) of the Participant’s Compensation for the calendar year.

 

9.11        “Compensation” means the base salary paid to a Participant by the
Company or its Affiliates for the applicable calendar year, which amount shall
exclude overtime, commissions (except for commissions paid to Participants for
direct sales, which shall be included), bonuses or any other extra compensation.

 

9.12        “Disability” means a termination of employment as a result of the
fact that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can reasonably be expected to result in death or can be expected to last
for a continuous period of at least twelve (12) months.

 

9.13        “ERISA” means the Employee Retirement Income Security Act of l974,
as amended.

 

9.14       “Investment Indices” means the investment measures or published
benchmark interest rate selected by the Company for use under the Plan, as set
forth in Supplement A. The Plan Administrator shall select the initial
Investment Indices under the Plan, and may in its sole discretion and from time
to time replace or otherwise modify the Investment Indices used under the Plan.

 

9.15        “Plan Administrator” means the Company.

 

9.16        “Retirement” means, with respect to a Participant, his or her
Separation from Service on or after the attainment of age 55 and at a time at
which he or she has to his or her credit at least ten (10) “years of vesting
service” under The McClatchy Company 401(k) Plan.

 

9.17        “Separation from Service” means termination of a Participant’s
employment with the Company and its Affiliates by reason of death, retirement,
Disability, resignation or discharge; provided, further, that such termination
would constitute a “separation from service” within the meaning of Treasury
Regulations section 1.409A-1(h) or any amendment or successor thereto in
accordance with the default rules thereunder. Accordingly, a Participant shall
be considered to have experienced a termination of employment when the facts and
circumstances indicate that the Participant and the Company reasonably
anticipate that either (i) no further services will be performed for the Company
and its Affiliates after a certain date, or (ii) that the level of bona fide
services the Participant will perform for the Company and its Affiliates after
such date will permanently decrease to no more than 20% of the average level of
bona fide services performed by Participant over the immediately preceding
thirty-six (36)-month period. If a Participant is on military leave, sick leave,
or other bona fide leave of absence, the employment relationship between the
Participant and the Company or an Affiliate shall be treated as continuing
intact, provided that the period of such leave does not exceed six (6) months,
or if longer, so long as the Participant retains a right to reemployment with
the Company or an Affiliate under an applicable statute or by contract. The Plan
Administrator determines, in its sole discretion, when a Separation from Service
occurs for all purposes under the Plan.

 



10 

 

 

9.18        “Termination Date” means the date the Participant has a Separation
from Service.

 

9.19        “Unforeseeable Emergency” means one or more of the following events:
(i) a sudden and unexpected illness or accident of the Participant or a
dependent (as defined in Section 152(a) of the Code) of the Participant; (ii) a
loss of the Participant’s property due to casualty; or (iii) other similar and
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined by the Plan Administrator.

 

9.20        "Valuation Date" means the date or dates as of which Accounts are
valued, as set forth in Section 4.3.

 

9.21        “Year of Vesting Service” means, with respect to a Participant, each
twelve (12) consecutive months of service as an employee of the Company or any
Affiliate in the period commencing on the date the employee becomes a
Participant in the Plan and ending on the Participant’s Termination Date. A
Participant’s service does not terminate when the Participant goes on a bona
fide leave of absence that was approved by the Company or the employing
Affiliate in writing if the terms provide for continued service credits, or when
continued service credits is required by applicable law. The Participant’s
service terminates in any event when the approved leave ends unless the
Participant immediately returns to active employee work with the Company or an
Affiliate. The Plan Administrator determines, in its discretion, which leaves
count for purposes of determining Years of Vesting Service.

 

 

*   *   *   *   *

 

To reflect the adoption of this Plan by the Board, effective as of January 24,
2018, the authorized officer hereby executes this Plan document on behalf of the
Company.

 

 

 

 

  By:       Name:       Title:    

 

11 

 

 

Supplement A

 

Investment Indices

 

 

 

10-year US Treasury Yield

 

 



12 

